UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4748


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRICIOUS BURNELL BROOKS, a/k/a Turkey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:10-cr-00021-FL-1)


Submitted:   March 12, 2012                 Decided:   March 29, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terricious Burnell Brooks pled guilty, pursuant to a

written plea agreement, to one count of conspiracy to possess

with the intent to distribute within 1,000 feet of the real

property comprising a school or playground more than fifty grams

of cocaine base and more than 500 grams of cocaine, in violation

of 21 U.S.C. §§ 846, 860 (2006).                      The district court calculated

Brooks’ Guidelines range under the U.S. Sentencing Guidelines

Manual (2010) at 360 months to life in prison and sentenced

Brooks to 252 months’ imprisonment.                       On appeal, Brooks’ counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but    questioning            whether     the   district        court      erred      in   its

calculation of the drug weight attributable to Brooks.                                 Brooks

has    filed       a    pro    se   supplemental       brief     in      which   he    raises

challenges to his sentnece.                 The Government has moved to dismiss

the appeal of Brooks’ sentence based on his waiver of appellate

rights.    We dismiss in part and affirm in part.

               A   defendant        may   waive     the    right    to    appeal      if   that

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                        Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with    Fed.       R.    Crim.      P.    11,   the    waiver      is    both    valid     and

                                                2
enforceable.        United       States   v.      Johnson,        410    F.3d    137,     151

(4th Cir. 2005).          Whether a defendant validly waived his right

to appeal is a question of law that this court reviews de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Brooks knowingly and voluntarily waived the right to appeal his

sentence.     We therefore grant the Government’s motion to dismiss

and dismiss the appeal of Brooks’ sentence.                             Although Brooks’

appeal waiver insulates his sentence from appellate review, the

waiver    does     not    prohibit     our       review      of   Brooks’       conviction

pursuant to Anders.         In accordance with Anders, we have reviewed

the remainder of the record in this case and have found no

meritorious      issues    for    review.         We    therefore        affirm    Brooks’

conviction and dismiss the appeal of his sentence.

            This    court    requires        that      counsel     inform       Brooks,    in

writing,    of   the     right    to   petition        the   Supreme      Court     of    the

United States for further review.                      If Brooks requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Brooks.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in     the    materials



                                             3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    4